BARFIELD, Judge.
The deputy commissioner awarded claimant medical benefits and temporary partial disability and wage loss benefits. The medical expenses were incurred when claimant was treated by Dr. Joseph Gelety without prior authorization of the carrier or of the deputy commissioner. Claimant argues that since she was self-employed in her operation of a beauty salon, she was able to authorize medical treatment, as the employer, for herself, as the employee, and this authorization would be imputed to the carrier. We reject this argument. Where the employee and employer are the same person, notice to the employer is not necessarily notice to the carrier. In such a situation, the interests of the employer and carrier diverge so that one can no longer be presumed to speak for the other and, thereby, bind the other. Rand Millwork & Supply Co. v. Rond, IRC Order 2-3538 (September 12, 1978). The deputy erred in ordering payment or reimbursement of Dr. Gelety’s medical bills and related expenses for travel and prescriptions.
The award of temporary partial disability benefits is AFFIRMED, but the award of medical benefits for Dr. Gelety’s treatment is REVERSED.
NIMMONS and ZEHMER, JJ., concur.